DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-29 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated De Martin (US Patent 8,978,878).
Regarding claim 25, De Martin discloses a sensor device comprising:
an elongate sleeve (20) extending along a longitudinal axis, wherein the elongate sleeve has a first end and a second end;
a plurality of sensors (40) fixed relative to the sleeve;
a first endcap (60 or 61) having an endcap body (60 or 61) coupled to the first end;
an intermediate component (71) coupled to the first endcap, wherein the intermediate component is selectively rotatable about the longitudinal axis relative to the endcap body (elements 60/61 are selectively rotatable relative to element 71).
Regarding claim 26, De Martin also discloses an orientation locking structure
(600 or 610 and 700) configured to be engaged to selectively fix the orientation of the intermediate component about the longitudinal axis relative to the endcap body (col 4, lines 6-8).
Regarding claim 27, De Martin also discloses the orientation locking structure is configured to be engaged to selectively fix the intermediate component in each of a
plurality of fixed orientations about the longitudinal axis relative to the endcap body (col 4, lines 6-8).
Regarding claim 28, De Martin also discloses the intermediate component (61; fig 8) is linearly translatable relative to the endcap body along the longitudinal axis between a first linear position defining a particular maximum linear distance between
the endcap body and the intermediate component and a second linear position defining
a minimum linear distance between the endcap body and the intermediate component,
where the intermediate component is freely rotatable in the first linear position, and the
intermediate component has a fixed orientation about the longitudinal axis in the second
linear position (fig 8).
Regarding claim 29, De Martin also discloses a first axle (612) extending along
the longitudinal axis, wherein the endcap body and the intermediate component are
coupled to the first axle.
Regarding claim 32, De Martin also discloses the retaining feature (610) extends
radially outward from a distal end of the first axle.
Regarding claim 33, De Martin also discloses the intermediate component and
the first endcap mutually define an orientation locking structure (610, 700) that selectively engages when the intermediate component is in the second linear position and disengages in the first linear position (col 4, lines 6-8).
Regarding claim 34, De Martin also discloses the orientation locking structure
selectively engages in a plurality of fixed orientations about longitudinal axis when the
intermediate component is in the second linear position relative to the endcap body (col 4, lines 6-8).
Allowable Subject Matter
Claims 39, 41-42, 44-45 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/26/2022